Citation Nr: 1426766	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  12-17 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1973, with additional Reserve service. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado. 

The Veteran initially requested a video conference hearing before a Veterans Law Judge, but that request was withdrawn in a September 2012 statement.  38 C.F.R. § 20.704 (2013). 

In November 2013, the Board remanded the case to the RO for additional evidentiary development.  The Board finds there was substantial compliance with its remand orders and that it may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Bilateral hearing loss was not present until many years after service and is not related to service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a September 2010 letter.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment and VA treatment records.  The Veteran was afforded a VA audiological examination and addendum medical opinions were obtained in December 2010 and in December 2013.  Taken together, the examination and addendum opinions are adequate; they were conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, performed a thorough examination, and provided an opinion supported by rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, consistency with other evidence of record, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran seeks service connection for bilateral hearing loss, which he attributes to acoustic trauma in service. 

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.  

The Veteran's service medical records from his period of active duty do not show any complaints, treatment, or diagnosis of hearing loss.  At his January 1969 enlistment examination and November 1972 separation examination, clinical evaluation of the ears was normal and audiometric testing showed normal hearing.  On the November 1972 Report of Medical History, the Veteran answered "no" to whether he "ever had or have you now" hearing loss or ear trouble.

On Reports of Medical History from the Veteran's reserve service dated in August 1977, November 1977, December 1977, January 1979 and January 1981 also include the Veteran's negative response to having hearing loss or ear trouble.  The reports of August 1977 and December 1979 examinations were silent for any pertinent history or defects and the Veteran's physical profile for hearing was "1", reflective of a high level of fitness.  Odiorne v. Principi, 3 Vet. App. 456 (1992).  

The Veteran was afforded a VA examination in December 2010.  The examiner noted that during service the Veteran was exposed to noise through jet engines, heavy equipment, and auxiliary power units.  After service, the Veteran was employed for 30 years and exposed to noise through machinery.  The Veteran reported that his recreational noise exposure included shooting and power tools.  Audiometric testing revealed a hearing loss for VA compensation purposes.  The examiner concluded that the Veteran's bilateral hearing loss is at least as likely as not related to military noise exposure.  However, in providing her opinion, the examiner noted that the claims file had not been reviewed. 

An addendum medical opinion was obtained a few weeks later.  The examiner reviewed the claims file and concluded that the Veteran's bilateral hearing loss is less likely as not related to service.  In offering a rationale, the examiner referred to the January 1969 enlistment examination and November 1972 separation examination which indicated normal hearing bilaterally and the lack of complaints of hearing loss in service.  

VA medical records from January and February 2011 show treatment with hearing aids. 

In March 2011, the Veteran was afforded a VA examination for tinnitus, which included audiometric testing.  

In November 2013, the Board remanded this issue to obtain another addendum opinion that included a rationale not based solely on the Veteran's normal hearing in service.  Pursuant to the Board's remand, an addendum opinion was obtained in December 2013.  The examiner noted that the claims folder was reviewed again, including the report of the March 2011 audiometric testing.  The examiner noted that January 1969 enlistment and November 1972 separation audiograms and a December 1972 hearing test all showed normal hearing in both ears.  The examiner then referred to an August 1977 hearing test which showed normal hearing.  It was the examiner's opinion that it is less likely as not that the Veteran's hearing loss is related to military noise exposure.  The rationale was based on the Veteran's normal hearing at separation and in 1977.  The examiner stated that "there is no scientific basis for the extension of delayed onset hearing loss due to acoustic trauma."

There is competent, credible evidence that the Veteran has a current hearing loss disability and suffered acoustic trauma in service.  The December 2010 and March 2011 VA examination reports show bilateral hearing loss in accordance with 38 C.F.R. §3.385.  The Veteran claims that he was exposed to loud noise through jet engines, support equipment on the flight line, heavy equipment, and weapons qualification.  His DD 214 confirms service as a weapons mechanic.  Therefore, the Board concedes that the Veteran experienced in-service acoustic trauma.  38 U.S.C.A. § 1154(a).  

However, the Board finds that service connection for bilateral hearing loss is not warranted.  In the December 2013 addendum opinion, the VA examiner opined that the Veteran's bilateral hearing loss is less likely as not related to military noise exposure, given normal hearing at separation and in 1977 (4 years after separation) and the lack of scientific basis for the extension of delayed onset hearing loss due to acoustic trauma.  The Board finds this opinion to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner is an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  In addition, the examiner provided an adequate rationale for her opinion.  The examiner considered the Veteran's history of noise exposure in service, but noted that the Veteran's hearing was normal at separation and again when tested 4 years later and then concluded by saying there is no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma.  The reference to normal hearing several years after separation clearly indicates the opinion was not based solely on normal hearing at separation.  Cf. Hensley, 5 Vet. App. at 155.  

The Board is aware that during the December 2010 VA examination, the examiner concluded that the Veteran's hearing loss is at least as likely as not related to military noise exposure.  However, she did not review the claims file at the time of the examination.  Thus, the opinion is of little probative value.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Furthermore, she concluded that the Veteran's bilateral hearing loss is less likely than not related to military noise exposure in the subsequent December 2010 and December 2013 addendum opinions. 

The only other evidence in the record concerning the etiology of the Veteran's hearing loss is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's current hearing loss manifested within one year of service separation.  38 C.F.R. § 3.307.  Service connection is not warranted under 38 C.F.R. § 3.303(b), as there is no evidence showing that the Veteran's hearing loss manifested in service, or that the Veteran had hearing loss during service or a continuity of symptoms after service. 

Without competent and credible evidence of an association between the Veteran's condition and his active duty, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for bilateral hearing loss is denied.  See 38 U.S.C.A §5107.




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


